Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (KR20060025806A) in view of Holmes (US6109774).
Regarding claim 1, Oh teaches a method for controlling a refrigerator, the method comprising:
Moving a drawer to open a storage space of the refrigerator by a first operation of a first motor (Figure 3, 41)1;
Raising a portion of a lifting mechanism provided in the drawer to a set height by a first operation of a second motor when a first sensor detects that the drawer has moved to open the storage space, the first operation of the second motor ending when a second sensor detects that the portion of the lifting mechanism is positioned at the set height2;
Lowering the portion of the lifting mechanism by a second operation of the second motor3;
Moving the drawer to close the storage space by a second operation of the first motor after the second operation of the second motor and when the second sensor detects that the lowering of the portion of the lifting module is completed4.
Oh does not disclose the additional closing force as claimed.
However, Holmes discloses applying additional closing force to a drawer by a subsequent operation after closing in order to hold the door closed (col. 5, lines 65-67, col.6, lines 1-9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the methodology of Oh to include the additional closing force and third operation after closing is confirmed in order to ensure the drawer stays closed and is not accidentally opened.
Further regarding claim 1, all limitations except for the preamble, lines 2-3, and lines 9-10 are contingent, i.e. based on events occurring which do not necessarily occur. Therefore, they are not required under the broadest reasonable interpretation of the claim per MPEP 2111.04, II5.
Regarding claim 2, Oh as modified teaches all of the limitations of claim 1, further comprising
Restraining the drawer after applying the additional closing force to the drawer (see rejection of claim 1, the door is held closed).
Further regarding claim 2, the claim relies upon a condition which does not necessarily occur and therefore is not required under the broadest reasonable interpretation of the claim, see MPEP 2111.04, II.
Regarding claims 3-7, Oh as modified teaches all of the limitations of claim 1, but does not explicitly recite all of the limitations of claims 3-7. 
However, the Examiner takes Official Notice that it is old and well known in the art to utilize pulse width modulation in motor control to provide accurate, efficient motor control.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize pulse width modulation for the closing motor of Oh in order to provide accurate, efficient motor operation.
The governing principle of pulse width modulation is the modulation of the width, or length of time, between pulses which operate the motor. In the instant cast, the motor of Oh as modified in the final closing operation is operated in reverse, i.e. a closing direction of the drawer. The width of the pulse is considered a set time, thereby resulting in operating the motor for a set time, or a plurality of set times as per claim 5, after sensing that the door has reached the closed position, in order to tighten and hold the door closed. Per claim 6, the set time can be considered as the time required for a series of pulses to complete. Per claim 7, the pulses are considered “set periods” and therefore apply the force in a reverse direction per Oh as modified, and the governing principle of pulse width modulation is to be “off” in between set periods, per claim 7.
However, the limitations of claims 3-4 and 6-7 are contingent on the first sensor detection, which does not necessarily occur, and therefore they are not required under the broadest reasonable interpretation of the claim. Therefore, by teaching all of the required limitations of claims 1 and 5, Oh as modified teaches all of the limitations of claims 3-4 and 6-7.
Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (KR20060025806A) in view of Holmes (US6109774), further in view of GE (Refrigerator Freezer Door Pops Open, https://products.geappliances.com/appliance/gea-support-search-content?contentId=16979).
Regarding claim 8, Oh teaches a method for controlling a refrigerator, the method comprising:
Determining, by a controller, when a drawer of the refrigerator is moved to a closed a first storage space of the refrigerator6.
Oh does not teach the particulars of the door control in claim 8.
However, Holmes discloses applying additional closing force to a drawer by a subsequent operation after closing in order to hold the door closed (col. 5, lines 65-67, col.6, lines 1-9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the methodology of Oh to include the additional closing force and third operation after closing is confirmed in order to ensure the drawer stays closed and is not accidentally opened.
Furthermore, it is known in the art that the closing of one door after a drawer or door has closed may lead to the firstly closed drawer or door opening unintentionally (see GE, Refrigerator Freezer Door Pops Open).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Oh to provide for utilizing the Holmes method of ensuring door tightness after sensing that a door has closed after the closing of the drawer of Oh in order to ensure that the drawer has not been accidentally opened by the closing of the main door of Oh.
Further regarding claim 8, limitations after line 3 are contingent on limitations which do not necessarily occur, therefore they are not required under the broadest reasonable interpretation of the claim.
Regarding claim 9, Oh as modified teaches all of the limitations of claim 8, further comprising
Restraining the drawer after operating the first motor to apply the force to the drawer in the closing direction of the drawer (see rejection of claim 8, the door is held closed).
Further regarding claim 9, the claim relies upon a condition which does not necessarily occur and therefore is not required under the broadest reasonable interpretation of the claim, see MPEP 2111.04, II.
Regarding claims 10 and 12, Oh as modified teaches all of the limitations of claim 8, but does not explicitly recite all of the limitations of claims 10 and 12. 
However, the Examiner takes Official Notice that it is old and well known in the art to utilize pulse width modulation in motor control to provide accurate, efficient motor control.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize pulse width modulation for the closing motor of Oh in order to provide accurate, efficient motor operation.
The governing principle of pulse width modulation is the modulation of the width, or length of time, between pulses which operate the motor. In the instant cast, the motor of Oh as modified in the final closing operation is operated in reverse, i.e. a closing direction of the drawer. The width of the pulse is considered a set time, thereby resulting in operating the motor for a set time, after sensing that the door has reached the closed position, in order to tighten and hold the door closed. Per claim 12, the set period can be considered as the time required for a series of pulses to complete.
Regarding claim 10, Oh as modified does not specify a pulse width set time.
However, under the well known governing principles of pulse width modulation, it is understood by one of ordinary skill in the art that the set time of the pulse width modulation corresponds to the amount of time that closing force is applied, thereby establishing the set time as a result effective variable. Therefore, because the general conditions of the claim are known to one of ordinary skill in the art, it is not inventive to discover an optimal timing for the set time given the lack of criticality (no criticality to 0.5 seconds has been presented) to the set time duration. Therefore, via routine experimentation and optimization, it would have been obvious to one of ordinary skill in the art at the time of filing to arrive at 0.5 seconds for the set time in order to ensure that the door is held closed.
Allowable Subject Matter
Claims 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s remarks filed 07/08/2022 have been fully considered.
Applicant has asserted that claim 1 recites an ordered set of operations with no conditions.
However, there is no ordering present in claim 1. Therefore, the assertion is moot.
Furthermore, claim 1 recites “raising a portion…when a first sensor detects…the first operation ending…when a second sensor detects…moving the drawer to close…after the second operation and when the second sensor detects…applying an additional closing force…after the first sensor detects…”. Each action recited is followed by a contingency which occurs in order for the recited action to take place. For example, per claim 1, the portion of the lifting mechanism is raised to a set height if a first sensor detects that the drawer is moved to an open position and conversely it is not raised if the sensor does not detect the condition.
Applicant states that the motors always perform their operations. If this were the case, there would be no need for occurrences which trigger motor movement. Furthermore, if the motors were always performing their operations, they would be continuously running. There is no continuous running claimed and furthermore it is not claimed that the operations are “always” performed.
Applicant has argued that Holmes does not teach a third operation as claimed. However, as claimed, the first operation is one which opens the drawer. A second operation is one which closes the drawer. A third operation is defined as one which applies additional closing force to the drawer. Holmes discloses applying additional closing force to a drawer, and therefore discloses a “third operation” as claimed.
Applicant has not traversed any Official Notice taken in the Office Action of 04/11/2022 and therefore each statement under Official Notice is taken as Applicant Admitted Prior Art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1Oh, Page 3, “thereby rotating the geared motor 41 is operative to both side rotation shaft 43. at this time, each of the rotational axis ( 43) are rotated synchronously by a geared motor (41). As each of the rotary shaft 43 rotates and begins to pinion gear 45 on both sides of the rotation. Accordingly, it is shown in Figure 6, as the pinion gear 45 and the original size the coupling control (47) and the second guide rails (37b) is moved forward along the first guide rail (37a), the basket (35 ) the body 11 is is taken out to the outside opened. the lower door (during 33) moves forward,”
        2 Oh, Page 3,”… the front side position sensor (48a of the second guide rail (37b) and the main body 11, 48b) with each other if adjacent, the detection signal is transmitted to the main control unit or a geared motor driving PCB stops the operation of the geared motor 41, moves the stop of the lower door 33. the lower door 33 is fully open, and then, When a user at a predetermined time operation the control buttons (not shown), or after the lower door 33 is opened for the lift up, it is operated lifts (51) drive motor 54 for the lifting operation (see Fig. 5) ., as shown in FIGS. 5 and 7, the power of the driving motor 54 is transmitted to the drive shaft 56 via a gear portion 55, the drive shaft 56, the drive arm 57 as the rotation is It is rotated upward. Said drive arm (57) when rotated in the upper drive arm 57, tip end roller (57a), a lift (51), while rolling along the lower surface of the lift 51 is installed on the elevator guide rails (52) is raised along. the lift 51 is raised sensor (58a) rises to the position, rise detection sensor (58a) to send a signal to the main control unit to stop the operation of the drive motor 54, the lift 51 to stop the increase in this time, as located in the right front portion of the drive arm 57 of the roller (57a) is lowered bump past the gentle slope of (51b) fall preventing fence (51b) with the falling preventing fence (51b) calls are supported. This is prevented from downward pivoting by the load of the driving arm 57 is the basket (35).”
        3Oh, Page 3 “the drive motor 54 is operating from that described above and the drive arm 57 is downwardly rotated, and the lift 51 is lowered. lift 51 is fully lowered”
        4 Oh, Page 3, “In addition, the lower door (33 ) phase, the lower each of the lift is a respectively rising detection sensor (58a) and the falling detection sensor (58b) for limiting the elevating position 51…On the other hand, the user receiving or withdrawing the food in the basket 35, then by raising the basket 35 as described above, if the user operates the control buttons for the basket lowered, by contrast, the drive motor 54 is operating from that described above and the drive arm 57 is downwardly rotated, and the lift 51 is lowered. lift 51 is fully lowered If the main control
        section sends a control signal to the geared motor 41, the geared motor 41 is above thereby to operate contrary to what described above to rotate the rotary shaft 43 is reversed.”
        5 The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
        The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
        See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.
        
        6 Oh, Page 4, “Therefore, the pinion gear 45 is Conversely, turning original size control (47) and the second guide rails (37b) a first guide then backward along the rail (37a). the second guide rail claim, during which (37b) is a reverse second guide rails (37b) and when the main body 11, a rear side position sensor (48a, 48b) are adjacent to each other of, the detection signal is transmitted to the main control unit or a geared motor driving PCB stops the operation of the geared motor 41, a lower door (33 ) movement is stopped.”